740 N.W.2d 309 (2007)
Iskandar MANUEL, Maggie Manuel, Jimmy Manuel, Joseph Manuel, Imad Manuel, and Adel Manuel, Plaintiffs-Appellees,
v.
Timothy J. GILL, County of Clinton, County of Eaton, Rusty Banehoff, County of Ingham, Eaton County Sheriff, Clinton County Sheriff, Kenneth Knowlton, Lansing Chief of Police, City of Lansing, Lansing Police Commission, Jimmy Patrick, and Ingham County Sheriff, Defendants-Appellees and
Tri-County Metro Narcotics Squad, Defendant-Appellant.
Docket No. 131103. COA No. 258933.
Supreme Court of Michigan.
November 2, 2007.
On order of the Court, the motion for reconsideration of this Court's April 4, 2007 order is considered, and it is GRANTED. We VACATE our order dated April 4, 2007. On reconsideration, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether, in light of the statement in the Court of Appeals judgment that a breach of contract action against Tri-County Metro Narcotics Squad (TCM) was possibly viable in the Court of Claims, TCM was an aggrieved party entitled to appeal, despite the Court of Appeals' affirmance of the Ingham Circuit Court's grant of summary disposition on all grounds; and (2) whether the Court of Appeals erred in ruling that TCM is equivalent to a state agency. The parties may file supplemental briefs within 35 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.